in

Case 3:15-cv-00164-HES-MCR Document 207 Filed 12/17/20 Page 1 of 2 PagelD 7322

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
AATRIX SOFTWARE, INC.,
Plaintiff,
Vv. Case No. 3:15-cv-164-J-20MCR
GREEN SHADES SOFTWARE, INC.,

Defendant.

ORDER
THIS CAUSE is before the Court on the parties’ “Joint Motion Regarding Summary Judgment
Briefing Page Limits and Reply Briefs” (Dkt. 206). In an effort to streamline upcoming proceedings and
in order to aid the Court in its consideration of the issues, the parties request additional pages and to file
reply briefs.

Accordingly, it is ORDERED:

1. The parties’ Joint Motion (Dkt. 206) is GRANTED;

2. The parties may file one motion for summary judgment each which shall not exceed fifty (50)
substantive pages on December 30, 2020; any responses to the motion(s) for summary
judgment are due on January 20, 2021 and shall not exceed forty (40) substantive pages;

3. The parties’ request to file reply briefs of no more than fourteen (14) pages is GRANTED.

DONE AND ENTERED at Jacksonville, Florida, this _/¢ 4 day of December, 2020.

       
 

E, SCHEESINGER

Copies to: $
TED STATES DISTRICT JUDGE

Aaron Johnson, Esq.
Joanne M. O’Connor, Esq.
John B. Lunseth, Esq.
-"F — Case 3:15-cv-00164-HES-MCR Document 207 Filed 12/17/20 Page 2 of 2 PagelD 7323

Mira Vats-Fournier, Esq.
Ethan A. Way, Esq.

Harold Timothy Gillis, Esq.
Jeffrey S. York, Esq.
Nancy A. Johnson, Esq.
Joseph W. Bain, Esq.
